United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3772
                                   ___________

Danny Hufford, Special Administrator      *
of the Estate of Ricky W. Hufford,        *
deceased, representing himself; Dian      *
Ramsey Mefferd; James Hufford;            *
Johnny Hufford; Alicia Hufford;           *
Florence Hufford; The Estate of the       *
Deceased,                                 *
                                          *
             Appellants,                  *
                                          *
        v.                                *   Appeal from the United States
                                          *   District Court for the Western
Kenneth Ross, Individually and in his     *   District of Arkansas.
Official Capacity as Sheriff, Franklin    *
County; Marguerite Burleson,              *        [UNPUBLISHED]
Individually and in his Official Capacity *
as Jail Administrator, Franklin County *
Detention Center; John Putman,            *
Individually and in his Official Capacity *
as Employee, Franklin County Detention *
Center; Jeff Doe, Individually and in his *
Official Capacity as Employee, Franklin *
County Detention Center; John Doe,        *
Individually and in his Official Capacity *
as Employee, Franklin County Detention *
Center; County of Franklin; Jeff Farris, *
                                          *
             Appellees.                   *
                                     ___________

                               Submitted: April 20, 1999

                                    Filed: May 26, 1999
                                     ___________

Before BEAM and HANSEN, Circuit Judges, and KOPF,1 District Judge.
                            ___________

PER CURIAM.

       Ricky Hufford had a history of hospitalizations and commitments for mental
illness. He was arrested in Sebastian County, and was transferred the same day to
Franklin County Detention Center. Eight days later, Hufford committed suicide by
hanging himself in his cell. The plaintiffs brought this action against Franklin County
and individual county employees under 42 U.S.C. § 1983, alleging violations of the
Eighth Amendment. In addition, they allege tort claims of negligence and outrage, and
a cause of action under the Arkansas Civil Rights Act, Ark. Code Ann. § 16-123-101.
The district court granted summary judgment to the defendants. We affirm.

        The court found that, although plaintiffs presented evidence of negligence, they
failed to establish that the defendants acted with the deliberate indifference required to
trigger liability under the Eighth Amendment in prisoner care or prisoner suicide cases.
See Farmer v. Brennan, 511 U.S. 825, 837 (1994). The court further found that the
individual defendants are entitled to qualified immunity and that the County defendants
are immune from liability under Arkansas Code § 21-9-301, and under Monell v.
Department of Soc. Servs., 436 U.S. 658 (1978). We agree with the well-reasoned




      1
        The Honorable Richard G. Kopf, United States District Court Judge for the
District of Nebraska, sitting by designation.

                                           -2-
opinion of the district court regarding the section 1983 and tort claims, and write only
to expand the discussion of the claim brought under the Arkansas Civil Rights Act.

       Under the Farmer deliberate indifference standard, the official "must both be
aware of facts from which the inference could be drawn that a substantial risk of
serious harm exists, and he must also draw the inference." Farmer, 511 U.S. at 837.
The plaintiffs argue that a less rigorous standard of "conscious indifference" should be
applied to the Arkansas civil rights claim. See Shepherd v. Washington County, 962
S.W.2d 779 (Ark. 1998), In Shepherd, the Arkansas Supreme Court stated that
"[w]hile the definition [of deliberate indifference] announced in Farmer may work well
in analyzing claims of cruel and unusual punishment within the framework of the Eighth
Amendment, we do not agree that such a standard of conduct is appropriate under our
State's civil-rights law." Id. at 790. The Shepherd court went on to define the
conscious indifference standard.

       We find the district court did not err in applying the Farmer deliberate
indifference standard to Hufford's Arkansas civil rights claim because Shepherd does
not apply. In Shepherd, the plaintiff was a civilian who was killed by a prisoner
attempting to escape while at a private medical clinic for treatment. The claim asserted
in Shepherd was brought under the provisions of the Arkansas Constitution granting
persons the right to enjoy and defend life and liberty, and guaranteeing due process of
law in relation to a deprivation of life, liberty, or property. Shepherd's claim was
essentially a due process claim brought under a state-created danger theory. See id. at
788; Ark. Const. art. II, §§ 2, 8. In contrast, the Arkansas civil rights claim at issue
here is brought under article II, section 9 of the Arkansas Constitution, which
essentially mirrors the Eighth Amendment of the United States Constitution. The
Shepherd court itself noted that the deliberate indifference standard is appropriate for
analyzing claims brought under the Eighth Amendment. See Shepherd, 962 S.W.2d at
790. The plaintiffs offer no evidence that the protections of section nine of the
Arkansas Constitution are any greater than those provided by the Eighth Amendment.

                                          -3-
Thus we conclude that the Arkansas Supreme Court would apply the deliberate
indifference standard explained in Farmer if presented with the facts of this case.

       Accordingly, the judgment of the district court is affirmed. See 8th Cir. Rule
47B.

       A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-